             Case 5:17-cv-00220-LHK Document 1073 Filed 01/03/19 Page 1 of 7
                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   KEKER VAN NEST & PETERS LLP                       MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest                                Richard S. Taffet (pro hac vice)
 2   Eugene M. Paige                                   richard.taffet@morganlewis.com
     Justina K. Sessions                               101 Park Avenue
 3                                                     New York, NY 10178-0060
     633 Battery Street
     San Francisco, CA 94111-1809                      Telephone: (212) 309-0060
 4                                                     Facsimile: (212) 309-6001
     Telephone: (415) 676-2289
     Facsimile: (415) 397-7188
 5                                                     MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP                       Geoffrey T. Holtz (SBN 191370)
 6                                                     Geoffrey.holtz@morganlewis.com
     Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                            One Market, Spear Street Tower
 7                                                     San Francisco, CA 94105-1596
     Yonatan Even (pro hac vice)
     yeven @cravath.com                                Telephone: (415) 442-1000
 8                                                     Facsimile: (415) 442-1001
     825 Eighth Avenue
     New York, NY 10019-7475
 9                                                     Attorneys for Defendant
     Telephone: (212) 474-1000
     Facsimile: (212) 474-3700                         QUALCOMM INCORPORATED
10
                                                       Additional Counsel listed on the Signature
11                                                     Page
12

13

14

15
                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
17                                     SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                           Case No. 5:17-CV-0220-LHK-NMC
19
                   Plaintiff,
20           v.                                          QUALCOMM’S HIGH PRIORITY
                                                         OBJECTIONS FOR
21    QUALCOMM INCORPORATED,                             JANUARY 4, 2019 TRIAL DAY
      a Delaware corporation,
22
                   Defendant.
23

24          Pursuant to the Court’s October 24 Case Management Order, Qualcomm respectfully

25   submits the following high priority objections for the January 4, 2019 Trial Day.

26
27

28

                            QUALCOMM’S HPOS FOR JANUARY 4, 2019 TRIAL DAY
                                        17-CV-0220-LHK-NMC
              Case 5:17-cv-00220-LHK Document 1073 Filed 01/03/19 Page 2 of 7




 1            HPO No.1. Qualcomm objects to the following lines ofFTC deposition designations
 2   from third-party witness fra Blumberg ofLenovo: Tr. 130:23-132:7; 148:25-149:13; and 271:23-
 3   273:17. The testimony reflects Mr. Blumberg' s inadmissible opinions on the law and is
4    therefore improper lay legal opinion pursuant to Federal Rules ofEvidence 402, 403, and 701.

 5            fu the testimony designated by the FTC, Mr. Blumberg opines on topics such as the
 6                         " for a patent license (130:23-132:7) and whether certain licensing tenns are

 7                                                       1" or result from '             ." (Tr. 148:25-

 8   149:13, 271:23-273:17.) Those are legal opinions, and Mr. Blumberg freely admits that they are

 9   based, at least in pa1t, on '
10                      " (Tr. 30:4-7.) Fmther, Mr. Blumberg's related testimony that, based on
11                                                                                                    "
                                                                             ,
12   with Qualcomm, Mr. Blumberg believed that Qualcomm had committed,......, , is both
13   improper lay legal opinion and inadmissible hearsay that should be excluded pursuant to Federal
14   Rule ofEvidence 802. (Tr. 44:23-45:13.)
15            During the patties' meet-and-confer, the FTC suggested that ifa witness stated his legal
16   opinion during the course ofnegotiations or othe1wise held that legal opinion while negotiating,
17   that testimony is relevant to the witness's "state of mind", and the witness can testify about those
18   legal opinions. 1 The FTC is Inistaken. Qualcomm is not awat·e ofany case where a legal

19   opinion was found to be relevant and admissible to show the "state ofmind" ofa negotiating
20   patty. Rather, the law is well settled within the Ninth Circuit that no witness- not a lay witness,
21   an expe1t witness, or a witness who is an attorney-may offer legal conclusions or opinions on
22   issues oflaw. Nationwide Transport Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1059 (9th Cir.

23   2008) (excluding testimony about "how UCC § 9-406 applied to the facts ofthe case"). The
24   Ninth Circuit affomed the exclusion ofsuch testimony under Rule 701 because it was improper

25
26        1
           The FTC has also reserved its right to asse1t that the testimony is admissible for the
     accuracy ofthe legal opinion asserted therein.
27
28
                            QUALCOMM'S HPOS FOR JANUARY 4, 2019 TRIAL DAY
                                        17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1073 Filed 01/03/19 Page 3 of 7




 1   legal opinion and thus "not helpful to a clear understanding ofthe testimony or a fact in issue."

 2   Id. That the lay witness happens to be an attorney does not change the result. See Trnlove v.
 3   D'Amico, 2018 WL 1090248, at *1 (N.D. Cal. Feb. 27,2018) (excluding fonner disti·ict
 4   attorney's opinions regarding probable cause because these were "legal conclusions as to the

 5   ultimate issues in the case"). fudeed,even an expert witness "cannot give an opinion as to her
 6   legal conclusion,i.e.,an opinion on an ultimate issue oflaw." Mukhtar v. Cal. State Univ.,

 7   Hayward, 299 F.3d 1053, 1066 n. 10 (9th Cir. 2002) (internal quotations omitted). Such legal
 8   opinions are improper and should be excluded.

 9          HPO No. 2. The FTC also has designated deposition testimony by Mr. Blumberg for
10   which he had no personal knowledge or othe1wise lacks foundation,specifically: Tr. 155:12-

11   156:11; 160:4-15; 214:3-215:5; 228:20-230:7. The FTC must establish a foundation for the
12   testimony it presents. FRE 602 (testimony requires "personal knowledge ofthe matter"); Gwynn

13   v. City ofPhiladelphia, 719 F.3d 295, 304 (3rd Cir. 2013) (offering pa1ty has burden to establish

14   foundation); Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1028 (9th Cir. 2001)
15   (excluding testimony based on speculation). Here,the FTC seeks to admit testimony regarding
16   (1)


18

19
20
21   - (Tr. 256:14-257:5.) With no such knowledge,he has no basis to testify whether
22   Lenovo or Motorola '

23   -· His testimony on these issues is inadmissible speculation, or, at best, based on
24   inadmissible hearsay. FRE 602,802; Carmen, 237 F.3d at 1026.

25          Mr. Bllllllberg admitted that he



27   also testified that he has no knowledge whether

28
                            QUALCOMM'S HPOS FOR JANUARY 4, 2019 TRIAL DAY
                                        17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1073 Filed 01/03/19 Page 4 of 7




 1                               (Tr. 42:6-12.) Without any knowledge of

 2
 3
 4          HPO No. 3. The FTC designated testimony by Mr. Blumberg that should be excluded

 5   under Federal Rule of Evidence 403, specifically: Tr. 155:12-156:11. Mr. Blumberg testified in
 6   April 2018 that Lenovo has no '



 8   months later, in October 2018, Lenovo and Motorola did

 9   .... (which was produced to the FTC). The Comt has rnled that agreements post-dating
10   the discove1y cutoff, including the October 2018 Lenovo agreement with Qualcomm, are

11   excluded. (ECF 997.) But it would be highly misleading and prejudicial for the FTC to present
12   evidence from a third party stating that it could not                       , knowing that
13   Qualcomm has been precluded from introducing evidence to establish the contraiy. Here, the

14   designated testimony would se1ve only to create a false and incomplete record. The FTC's only
15   response is that the testimony is not misleading because the deposition is dated prior to the

16   signing of the license agreement, but that does not cure the resulting prejudice to Qualcomm.
17   Any relevance is outweighed by the prejudicial effect of the false impression.

18          HPO No. 4. The FTC designated testimony by Brian Chong that should be excluded

19   under Federal Rule of Evidence 61 l(c), specifically: Tr. 360:13-18. Mr. Chong, an employee of
20   Wistron, one of Apple's contract manufacturers provided this testimony in response to a clearly

21   leading question posed by counsel for Apple; the answer is therefore baiTed by Federal Rule of
22   Evidence 611(c) ("Leading questions should not be used on direct examination except as

23   necessary to develop the witness's testimony."). The FTC asse1ted that the leading question was
24   permissible because it concerned "prelimina1y matters", but the question did not relate to such

25   "undisputed" preliminary matters such as the witness's identity, background, or relationship to
26   the paities. See F.R.E. 611 Adviso1y Committee Note subd. (c). The testimony is fmther
27   inadmissible because the question misstated the witness's prior testimony, which compounds the
28
                           QUALCOMM'S HPOS FOR JANUARY 4, 2019 TRIAL DAY
                                       17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1073 Filed 01/03/19 Page 5 of 7




 1   unfairness of the leading question. Specifically, Mr. Chong was asked whether he remembered



 3   unable to locate such testimony in the deposition and the FTC, during the parties' meet-and-
 4   confer, declined to identify where in the designated testimony or othe1wise Mr. Chong was asked
 5   such questions or testified about such a negotiation, telling Qualcomm that it was equally
 6   capable of reviewing the transcript.

 7          HPO No. 5. The FTC designated testimony by Monica Yang that should be excluded

 8   under Federal Rule of Evidence 602, specifically: Tr. 184:6-16, 226:19-227:5, 244:17-245:22.

 9   Ms. Yang, an employee of Pegatron, another of Apple's contract manufacturers, has no personal
10   knowledge and the testimony lacks foundation.

11          fu the designated passages, Ms. Yang testifies that it was her'
12

13
14                                                 . (Tr. 184:6-16.) Further, elsewhere in
15
16                                                                   Che did not know whether
17   Qualcomm ever                                                            . (Tr. 184:2-5; 186:21-

18   187:5.) Ms. Yang nonetheless testified that in the hypothetical situation in which Qualcomm did

19   not sell Pegatron modem chips (Tr. 226:19-20), Pegatron would lose bargaining power (Tr.
20   227:3-5.) And, despite not being "in procurement", Ms. Yang testified-in response to another
21   leading question posed by Apple's counsel-that


23   244:23-245:4.) It is the FTC's burden to establish a proper foundation for the testimony it offers.

24   Gwynn, 719 F.3d at 304. During the paities' meet and confer, the FTC declined to identify

25   testimony that would establish the foundation for any of this testimony. The testimony should be
26   excluded.

27          HPO No. 6. The FTC designated testimony by Nanfen Yu that should be excluded under
28
                          QUALCOMM'S HPOS FOR JANUARY 4, 2019 TRIAL DAY
                                      17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1073 Filed 01/03/19 Page 6 of 7




1    Federal Rule of Evidence 602, specifically: Tr. 49:13; 141:24-143:21. Ms. Yu-licensing

 2   counsel in the IPR Department at Huawei-provided testimony that is speculative, not based on
 3   personal knowledge, and lacking foundation. The FTC designated testimony where Ms. Yu was
 4   asked about

 5   ..... (Tr. 49:13-23, 141:24-143:21.) Ms. Yu's testimony is purely speculative because
 6   (1) she lacks personal knowledge of                                          , and the FTC fails to
 7   provide any foundation; and (2)                                                   (49:8-10). See

 8   FRE 602; Escobar v. Airbus Helicopters SAS, No. 13-00598 HG-RLP, 2016 WL 5897554, at *6

 9   (D. Haw. Oct. 7, 2016) ("[s]peculative testimony about how another might have acted without
10   personal knowledge is not admissible as evidence") Sempra Energy v. Marsh USA, Inc.,

11   No. CV0705431SJOJCX, 2008 WL 11335050, at *13-16 (C.D. Cal. Oct. 15, 2008) (excluding
12   "speculative" deposition testimony regarding items outside of the witness's "personal knowledge

13   and experience"). As a Huawei in-house lawyer, Ms. Yu focuses on licensing at Huawei-not

14   buying chipsets. (9:11-14, 10:21-14 (testifying that she'                                . ")
15   When asked whether Qualcomm                                           •" Ms. Yu testified that her

16                                                                     1" (48:18-21.) As such, there
17

18                            . It should be excluded.

19
20   Dated: January 3, 2019                      Respectfully submitted,
21
22
                                                 CRAVATH, SWAINE & MOORE LLP
23
24                                               sl Gary A. Bornstein
                                                 Gary A. Bornstein
25                                               Yonatan Even
                                                     Worldwide Plaza
26                                                      825 Eighth Avenue
                                                            New York, NY 10019
27
28
                          QUALCOMM'S HPOS FOR JANUARY 4, 2019 TRIAL DAY
                                      17-CV-0220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1073 Filed 01/03/19 Page 7 of 7



                                              Telephone: (212) 474-1000
 1                                               Facsimile: (212) 474-3700
 2                                                  gbornstein@cravath.com
                                                    yeven@cravath.com
 3
                                Robert A. Van Nest
 4                              Eugene M. Paige
                                Justina K. Sessions
 5
                                KEKER, VAN NEST & PETERS LLP
 6                                  633 Battery Street
                                        San Francisco, CA 94111
 7                                         Telephone: (415) 676-2289
                                               Facsimile: (415) 397-7188
 8                                                 rvannest@keker.com
                                                   epaige@keker.com
 9
                                                   jsessions@keker.com
10
                                Richard S. Taffet
11                              MORGAN, LEWIS & BOCKIUS LLP
                                   101 Park Avenue
12                                     New York, NY 10178
                                           Telephone: (212) 369-6000
13
                                              Facsimile: (212) 309-6001
14                                                richard.taffet@morganlewis.com

15                              Geoffrey T. Holtz
                                MORGAN, LEWIS & BOCKIUS LLP
16                                 One Market, Spear Street Tower
17                                     San Francisco, CA 94105
                                          Telephone: (415) 442-1000
18                                            Facsimile: (415) 442-1001
                                                  donn.pickett@morganlewis.com
19                                                geoffrey.holtz@morganlewis.com
20                              Attorneys for Qualcomm Incorporated
21

22

23

24

25

26
27

28
               QUALCOMM’S HPOS FOR JANUARY 4, 2019 TRIAL DAY
                           17-CV-0220-LHK-NMC
                                    6
